PER CURIAM.
In these consolidated appeals, Harold Evans, Greg Evans, and Bunker Hill, LLC (appellants) appeal the district court’s1 order assessing costs and concluding Magnolia City Hospital (Magnolia) was entitled to attorney’s fees. Magnolia cross-appeals the district court’s order concluding it lacked jurisdiction to rule on motions during the pendency of appellants’ appeal. As appellants have acknowledged in their brief, this appeal is premature because the order appealed did not award an amount of attorney’s fees and thus was not final. Accordingly, we dismiss appellants’ appeal for lack of jurisdiction.
Because the district court’s order concluding it lacked jurisdiction during the appeal will be mooted by our dismissal of appellants’ appeal, we dismiss Magnolia’s *924cross-appeal as moot. We also deny as moot Magnolia’s pending motion.

. The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas.